Citation Nr: 1103495	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  05-03 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for gout of the right foot, 
claimed as secondary to the service-connected osteomyelitis, 
status post arthroplasty first metatarsophalangeal joint of the 
right foot.

2.  Entitlement to service connection for a left knee disorder, 
claimed as secondary to the service-connected osteomyelitis, 
status post arthroplasty first metatarsophalangeal joint of the 
right foot.

3.  Entitlement to service connection for a right knee disorder, 
claimed as secondary to the service-connected osteomyelitis, 
status post arthroplasty first metatarsophalangeal joint of the 
right foot.

4.  Entitlement to an increased initial evaluation in excess of 
30 percent for major depressive disorder associated with 
osteomyelitis, status post arthroplasty first metatarsophalangeal 
joint of the right foot.  

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to November 
1990. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO), which denied 
service connection for (1) gout, right foot; (2) a left knee 
disorder; (3) a right knee disorder; and granted service 
connection for (4) major depressive disorder, and assigned a 10 
percent rating effective October 23, 2002.  

In a January 2008 rating decision, the RO increased the 
evaluation of the service-connected major depressive disorder 
from 10 percent to 30 percent disabling, effective October 23, 
2002.  Because a rating higher than 30 percent is available, and 
because a claimant is presumed to be seeking the maximum 
available rating for a service-connected disability, the claim 
for a higher disability rating for major depressive disorder, as 
reflected on the title page, remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

Following the RO's most recent adjudication of the appeal in a 
January 2008 Supplemental Statement of the Case (SSOC), the 
Veteran submitted additional evidence in support of his claim of 
service connection for a right knee disorder.  He submitted this 
evidence accompanied with a waiver of initial RO jurisdiction.  
Therefore, the Board has accepted this additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 
20.1304.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's gout did not manifest in service or for many 
years after service, and the weight of the competent evidence 
demonstrates that gout is not related to the Veteran's active 
duty service or the service-connected right foot disability.

2.  The weight of the credible and competent evidence 
demonstrates that the currently diagnosed degenerative joint 
disease of the left knee and right knee did not manifest in 
service or for many years after service, and is not related to 
the Veteran's service or a service-connected disability.

3.  Since the effective date for the award of service connection, 
the service-connected major depressive disorder is shown to be 
productive of a disability picture that more nearly approximates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a current disorder manifested by 
gout due to disease or injury that was incurred in or aggravated 
by active service or was proximately due to or the result of 
service-connected osteomyelitis, status post arthroplasty first 
metatarsophalangeal joint of the right foot.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

2.  The Veteran does not have a current left knee disorder that 
was incurred in or aggravated by active service or was 
proximately due to or the result of service-connected 
osteomyelitis, status post arthroplasty first metatarsophalangeal 
joint of the right foot.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2010).

3.  The Veteran does not have a current right knee disorder that 
was incurred in or aggravated by active service or was 
proximately due to or the result of service-connected 
osteomyelitis, status post arthroplasty first metatarsophalangeal 
joint of the right foot.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2010).

4.  The criteria for the assignment of a 70 percent evaluation, 
but not more, for the service-connected major depressive disorder 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 
including Diagnostic Code 9434 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, with regard to the claims of service connection, the 
Veteran was sent a letter in April 2003 that fully addressed all 
notice elements and was issued prior to the initial RO decision 
in this matter.  The letter provided information as to what 
evidence was required to substantiate the claims and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the Veteran was informed by a 
November 2007 letter of what type of information and evidence was 
needed to establish a disability rating and effective date.  

The Veteran's claim for an increased initial evaluation arises 
from an appeal of the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

For these reasons, no further development is required with 
respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

In connection with his claim of service connection for gout, the 
Veteran was afforded a VA examination in June 2003.  For the 
claims of service connection for a left knee disorder and a right 
knee disorder, the Veteran was afforded VA examinations, most 
recently in December 2007.  Moreover, the Board referred the 
matter for an expert medical opinion.  For his claim for an 
increased initial evaluation for the service-connected major 
depressive disorder, the Veteran was afforded numerous VA 
examinations throughout the appellate period, most recently in 
December 2007.  The Board finds that these VA examinations are 
adequate because, as shown below, they were based upon 
consideration of the Veteran's pertinent medical history, his lay 
assertions and current complaints, and because they describe the 
claimed gout and left and right knee disorders, and the service-
connected major depressive disorder in detail sufficient to allow 
the Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)).  The Board notes that although the 
June 2003 VA examination does not specially address whether gout 
is related to a service-connected disability, the evidence of 
record does not indicate such a relationship.  The Veteran's own 
conclusory statements, which are not supported by the record, are 
not sufficient to warrant further examination.  See Waters v. 
Shinseki, 601 F.3d 1274, 1278, 2010 WL 1302954, 4 (Fed. Cir. 
2010).  The Board accordingly finds no reason to remand for 
further examination.   

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Analysis

A.  Entitlement to Service Connection

The Veteran contends that service connection is warranted for 
gout of the right foot, a left knee disorder, and a right knee 
disorder.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Finally, service connection may also be granted for a disability 
that is proximately due to or the result of a service-connected 
disability, which includes the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of 
secondary service causation, the record must show (1) evidence of 
a current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In making all determinations, the Board must fully consider all 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of observable symptomatology.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report on that of which he or she has personal knowledge).  Lay 
evidence can also be competent and sufficient evidence of a 
diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
Gout

Upon review, the Board finds that weight of the evidence is 
against the claim of service connection for gout.  

The Veteran does not contend that he was clinically diagnosed 
with gout during service.  In January 2005, however, he wrote 
that his service treatment record (STR) shows elevated uric acid 
laboratory test results that "could be associated w[ith] gout."  
(He did not identify the specific laboratory test results to 
which he was referring.)

The Board finds that the STR is inconsistent with his assertion.  
Laboratory testing in February 1987 showed a uric acid level of 
8.0 mg/dL, with the normal values listed as 3.9 to 9.0 mg/dL.  In 
June 1988, laboratory testing showed a uric acid level of 4.4 
mg/dL, with the normal values listed as 3.5 to 8.2 mg/dL.  Also, 
during treatment in June 1989, the Veteran denied a history of 
gout.  Likewise, during an October 1989 physical examination, he 
denied a history of swollen or painful joints and cramps in his 
legs.  Finally, during his November 1990 discharge examination, 
clinical evaluation of the lower extremities (except for the now-
service-connected right great toe) was "normal."  Thus, the STR 
does not show any complaints, findings, or diagnosis of gout.

The evidence also shows that the Veteran did not have onset of 
gout shortly after service, and he did not experience continuous 
symptoms after service.  In fact, the first indication of gout 
appears in a May 2000 VA podiatry consultation note.  At that 
time, the Veteran complained of painful right knee, with pain 
along the joint lines medially and laterally, and the assessment 
was probable gouty attack.  Subsequent VA treatment records show 
a clinical diagnosis of gout.  A January 2003 private (non-VA) 
hospital record lists a history of gout since September 2002. 

In fact, the Veteran's primary contention is that he has gout 
related to the service-connected right foot disability 
(manifested by osteomyelitis, status post arthroplasty first 
metatarsophalangeal joint of the right foot).  On this issue, the 
weight of the evidence is against the Veteran's claim.

In June 2003, he underwent a VA examination to determine if he 
has gout etiologically related to the service-connected right 
foot disability.  The VA examiner noted that the Veteran's 
medical records "only allude to a history of gout," and the 
examiner did not have a list of the Veteran's medications.  The 
VA examiner attempted to obtain the pertinent history from the 
Veteran, but the examiner was unable to do so due to the 
Veteran's "underlying" psychiatric disorder.  In other words, the 
VA examiner asked the Veteran if he had a history of gout, but 
the Veteran was unable to tell him.  The VA examiner also 
attempted to perform a clinical evaluation, but the Veteran was 
uncooperative.  Thus, the VA examiner's assessment was history of 
gout "as alluded to in several notes."  

The Board notes that the June 2003 VA examiner did not provide an 
etiology opinion.  Yet, the VA examiner opined that it was 
difficult to determine how much of the Veteran's disability is 
currently related to his gouty arthritic attack and the service-
connected right great toe disability, as well as the underlying 
mental health condition.  This statement, consistent with an 
overall reading of the examination report, shows that the VA 
examiner considered the two disabilities to be unrelated.  

The June 2003 VA examination is the most probative evidence on 
this issue.  In fact, the Veteran's own opinion is the only 
evidence controverting the June 2003 VA examiner's conclusion.  
The evidence, however, weighs against the credibility of his 
assertions.  Most importantly, as discussed in detail below, the 
Veteran is presently service-connected for a psychiatric disorder 
with symptoms involving psychosis.  As indicated by the June 2003 
VA examiner, the Veteran's psychosis has caused him to have 
difficulty discussing an accurate history of his gout.  
Therefore, his own statements are found to be too unreliable to 
be credible evidence supporting his claim.  See Dalton, 21 Vet. 
App. at 36; Caluza, 7 Vet. App. at 511.  

Additionally, his assertions are not competent evidence 
supporting his claim.  The etiological relationship between a 
right foot disorder and gout is not a medical issue capable of 
lay observation.  Nor is this otherwise the type of medical 
question for which lay evidence is competent evidence.  To the 
contrary, this is a highly complex medical issue.  In fact, the 
Veteran's own assertions demonstrate that his opinion is not 
competent evidence.  As indicated above, he wrote that his STR 
revealed findings that "could be" an indication of gout.  This 
speculative statement makes clear that the Veteran's own 
assertions are not competent evidence of etiology.  Additionally, 
the Veteran has not identified a contemporaneous medical opinion 
relating his right foot disability to his gout, and the record 
contains no contemporaneous descriptions supporting a later 
medical professional's diagnosis or etiology opinion.  

For these reasons, the Veteran's own conclusory lay statements 
are not competent or probative evidence supporting his claim, and 
they are outweighed by the medical evidence.  See Davidson, 581 
F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

In conclusion, the Board finds that the weight of the credible 
and competent evidence is against the claim of service connection 
for gout.  In reaching this conclusion the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Right and Left Knee

The Veteran also contends that he has a current right and left 
knee disorder secondary to the service-connected right foot 
disability.  The medical evidence shows that he is diagnosed with 
degenerative joint disease (DJD) of the bilateral knees.  

With regard to the etiology of the disorder, the record contains 
some evidence tending to support the claims and some evidence 
tending to weigh against the claims.  Under such circumstances, 
the Board's duty is to assess the probative weight of the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  

Where there is conflicting medical evidence, the Board may not 
ignore or disregard the opinion of any medical professional, but 
the Board is not obligated to accept any physician's opinion.  
See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. 
App. at 69.  In fact, the Board may favor one medical opinion 
over another if it offers an adequate statement of reasons or 
bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In determining the probative value to be assigned to a medical 
opinion, the Board must consider three factors.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry 
in determining probative value is to assess whether a medical 
expert was fully informed of the pertinent factual premises 
(i.e., medical history) of the case.  A review of the claims file 
is not required, since a medical professional can also become 
aware of the relevant medical history by having treated a veteran 
for a long period of time or through a factually accurate medical 
history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical 
expert provided a fully articulated opinion.  See id.  A medical 
opinion that is equivocal in nature or expressed in speculative 
language does not provide the degree of certainty required for 
medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The third and final factor in determining the probative value of 
an opinion involves consideration of whether the opinion is 
supported by a reasoned analysis.  The most probative value of a 
medical opinion comes from its reasoning.  Therefore, a medical 
opinion containing only data and conclusions is not entitled to 
any weight.  In fact, a review of the claims file does not 
substitute for a lack of a reasoned analysis.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  In other words, a bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  

In short, a medical opinion will be considered probative if it 
includes clear conclusions and supporting data with a reasoned 
analysis connecting the data and conclusions.  A medical opinion 
that is a factually accurate, fully articulated, and based on 
sound reasoning carries significant weight.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  

Here, the evidence supporting the Veteran's claims includes a 
January 2003 Social Security Administration (SSA) Residual 
Functional Capacity (RFC) assessment indicating that the 
Veteran's symptomatology "could be" associated with right foot 
DJD.  This assessment, however, has limited probative value due 
to the speculative nature of the opinion.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992).

Also supporting his claim, a January 2003 VA nursing note shows 
that the Veteran complained of right knee pain, swelling, and 
redness beginning 1 to 2 days prior.  He reported his history of 
osteomyelitis of the right great toe, with surgery, and felt his 
pain might be related.  A subsequent nursing note indicates that 
the Veteran had pain in the right foot, ankle, and inner aspect 
of knee, with a fall in 2000, but chronic leg pain since 1986.  
The Board finds that although this nursing note tends to 
associate the Veteran's knee pain and right foot disability, it 
is of no probative value because it is merely a transcription of 
the Veteran's own statements unenhanced by any additional medical 
comment by the transcriber.  LeShore v. Brown, 8 Vet.  App. 406, 
409 (1995).

A January 2003 VA podiatry consultation report indicates that the 
Veteran had prior assessment of possible gout, now with pain in 
calf, right knee, and foot.  He had difficulty walking without 
discomfort, and was "in turn having discomfort at the knee 
level."  The assessment was Achilles tendinitis; rule out neuroma 
at the 2nd interspace of the right foot; chronic osteomyelitis of 
the 1st MPJ, right foot.  (The lower leg was immobilized with a 
cast.)  This evidence is favorable to the Veteran because it 
indicates that a gait abnormality "in turn" caused knee pain.  

The probative value of the January 2003 VA podiatry consultation 
report is significantly reduced, however, by a follow-up report 
in February 2003.  At that time, the Veteran complained of pain 
now in the calf, bilateral knee, and low back.  The Veteran was 
informed that the ambulating cast was not helping as hoped, but 
the VA podiatrist concluded that he did not have recurrence or 
exacerbation of osteomyelitis.  This finding weighs against the 
Veteran's claim because the Veteran is service-connected for 
osteomyelitis of the right foot, which the VA podiatrist 
determined had not recurred.  Thus, if the service-connected 
osteomyelitis symptomatology was absent, it could not aggravate a 
knee disorder.  

Also weighing against the VA podiatrist's January 2003 
assessment, the podiatrist concluded in February 2003 that a 
second opinion with evaluation was needed to determine the 
relationship between the hallux and the knee (and low back).  

Several months after the VA podiatrist's February 2003 
consultation, in May 2003, the Veteran's VA primary care 
physician, Dr. RL, wrote a letter explaining that the Veteran had 
pain caused by osteomyelitis of the right foot, first toe.  This 
pain caused him to walk unevenly, and the altered walking had 
caused him to put unusual stresses on his knees, causing knee 
pain.  

Dr. LH's May 2003 letter directly supports the Veteran's present 
claim.  Two considerations, however, significantly reduce the 
probative value of his opinion.  First, Dr. LH's May 2003 opinion 
is directly contradicted by the February 2003 VA podiatrist's 
determination that the Veteran had no recurrence or exacerbation 
of osteomyelitis.  

More importantly, Dr. RL previously addressed the issue in a 
March 2003 outpatient treatment note.  At that time, he noted 
that the Veteran requested a statement to support his VA service 
connection claim.  Dr. LH, however, determined that the issue 
needed "to be documented by a specialist" in podiatry because 
primary care physicians are not specialists in orthopedic or foot 
problems.  Dr. LH also emphasized that "we" do not give 
disability determinations.  In light of his March 2003 opinion 
that he was competent to address the issue, Dr. LH's later May 
2003 favorable opinion is based on an unclear factual premise.  
Therefore, his May 2003 opinion has very limited probative 
weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In a January 2004 VA treatment note, a different VA physician 
noted the Veteran's complaints of chronic pain extending to the 
knees and ankles.  The VA physician's assessment was chronic foot 
pain from osteomyelitis; multiple foot operations; and 
depression.  Then, in his instructions, the physician noted that 
all of the Veteran's medications were "related to medical 
problems re[la]ted to his chronic osteo[myelitis]."  Although 
this statement tends to support the Veteran's claim, it has 
limited value because it is a cursory comment.  Moreover, the 
Board finds significant that the favorable comment is included as 
an instruction, part of the physician's "PLAN", rather than the 
assessment section.  This indicates that the favorable comment is 
an administrative remark.  In other words, a complete reading of 
the treatment note indicates that this comment was not intended 
to represent an etiology opinion.  Therefore, it, like the 
previous evidence, has very limited probative value.  See id.

In September 2007, the Veteran underwent a VA examination.  The 
VA examiner did not have the claims file available to review.  
The Veteran himself described progressively worsening right foot 
pain with use of a cane since 1987.  The examiner noted that the 
Veteran started to limp after walking a few yards, and he would 
shift his weight to the left leg.  The VA examiner's physical 
examination revealed that weight bearing on the joint was 
affected; the Veteran needed a cane to maintain balance.  The 
Board finds that the September 2007 VA examination tends to 
support the Veteran's claim, but only by showing that he had an 
altered gait.  Otherwise, the September 2007 VA examination is 
not pertinent because the examiner did not provide an etiology 
opinion (positive or negative) relating the Veteran's altered 
gait and a knee disorder.  

Then, in October 2007, the Veteran underwent a VA orthopedic 
consultation.  The VA orthopedist determined that an MRI was 
necessary.  Accordingly, the Veteran underwent a right knee MRI 
at VA in December 2007.  The MRI report notes a clinical 
indication of "chronic right knee pain which may be related to 
old military injury."  This assessment, as with the January 2003 
SSA RFC, has limited probative value due to its speculative 
language.  See Stegman, 3 Vet. App. at 230.  Moreover, the VA 
physician who ordered the MRI reviewed the MRI results later in 
December 2007.  The VA orthopedist did not, at that time, relate 
the MRI findings to the service-connected right foot disability.  
Therefore, these VA treatment records provide little probative 
weight in support of the Veteran's claim.  See Nieves-Rodriguez, 
22 Vet. App. at 304.  

Finally, the record contains a December 2009 letter from a 
private physician, Dr. AMG.  She opined that it is at least as 
likely as not that the Veteran's service-connected right foot 
disability contributed to the development of his right knee 
condition.  

Dr. AMG's December 2009 opinion is clearly stated.  Nonetheless, 
the Board finds that the probative weight of her opinion is 
diminished for two reasons.  First, the factual basis of her 
opinion is unclear.  Dr. AMG indicated that she reviewed the 
Veteran's claims file.  She summarized that the Veteran has a 
right foot condition and an altered gait with use of an assistive 
device, and he had associated functional limitations and abnormal 
findings with diagnosis of degenerative disease of the right 
knee.  Dr. AMG cited and summarized specific treatment records in 
the claims file by exact date.  Yet, Dr. AMG's factual history is 
not entirely accurate or inclusive.  She noted the favorable, 
March 2003 opinion by a VA physician (identified above), but she 
misidentified the VA physician's name.  She identified the 
physician by a name whose initials are "LR."  This is incorrect; 
the VA physician's initials are actually LH.  Also, Dr. AMG did 
not identify the pertinent evidence weighing against the 
Veteran's claim, such as a December 2007 VA examination, 
discussed below.  These considerations indicate that Dr. AMG's 
review of the claims file was less than thorough.  In other 
words, it is not clear that Dr. AMG was fully and accurately 
informed of the pertinent factual premises of the Veteran's case, 
which reduced the probative value of her opinion.  See id.

The probative value of Dr. AMG's opinion is further reduced 
because she based her opinion on speculative reasoning.  She 
explained that it is well established that individuals with lower 
extremity conditions, involving pain syndromes, have been known 
to compensate by making gradual changes in their stance and gait 
to facilitate ease of movement and to avoid pain.  Such changes 
can place undue stress on other joints, particularly the knee 
joints.  Dr. AMG noted that the Veteran exhibited an altered 
gait, so she reasoned that "[i]t is conceivable that the 
[V]eteran in assuming an abnormal gait with concomitant 
adaptation of posture as a result of his right foot condition 
transferred additional and abnormal pressures on other joints of 
the lower extremity, particularly the right knee."  The Board 
reiterates that such speculative reasoning does not provide the 
degree of certainty required for medical nexus evidence.  See 
Stegman, 3 Vet. App. at 230.  Therefore, although Dr. AMG's 
etiology opinion is stated unequivocally, the reasoning 
supporting the opinion is questionable, which further reduces the 
probative weight of the opinion.  See id.

Dr. AMG's medical opinion, in short, carries some probative value 
supporting the Veteran's claim.  The opinion, however, is not 
supported by a factually accurate or soundly reasoned basis.  
Therefore, it carries significantly limited probative weight.  
See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Veteran has also provided his own opinion indicating that a 
knee disorder is related to his service-connected right foot 
disability.  For the reasons explained above, however, the 
evidence weighs against the reliability of his lay statements, 
which reduces the credibility of his statements.  See Dalton, 21 
Vet. App. at 36.  

Additionally, his assertions are not competent evidence.  Most 
importantly, the central question in this case involves the 
etiological relationship between the development of DJD and an 
altered gait caused by a right foot disorder.  This is an 
internal physical process not capable of lay observation.  Nor is 
this otherwise the type of medical question for which lay 
evidence is competent evidence.  Accordingly, the Veteran's own 
lay opinion is not competent evidence supporting his claim.  For 
these reasons, the Veteran's lay statements are without probative 
value.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 
1376-77.

In summary, the record on appeal contains some probative evidence 
supporting the Veteran's claims.  For the reasons given, however, 
the favorable evidence has reduced probative weight.  

The evidence weighing against the claim includes a May 2000 VA 
outpatient podiatry note showing that the Veteran complained of 
painful right knee, with pain along the joint lines medially and 
laterally.  The assessment was probable gouty attack.  Similarly, 
at VA in January 2003, the Veteran was treated for right foot 
gouty attack.  It was noted that he needed a cane to walk due to 
right foot pain. 

Consistent with this evidence, the Veteran underwent a VA 
examination in June 2003.  The VA examiner noted that he had had 
difficulty obtaining a history from the Veteran due to the 
Veteran's "underlying" psychiatric disorder.  For instance, the 
Veteran reported occasional knee pain, but he could not tell the 
examiner if he also experienced swelling.  Additionally, the 
Veteran was unwilling to stand up from his wheelchair for the VA 
examiner's physical examination, and he did not cooperate with 
range of motion testing.  The VA examiner noted that X-rays were 
unremarkable for any significant degenerative changes or 
malalignment.  Based on the examination results, the VA examiner 
concluded that that it was difficult to determine the degree of 
disability related to gouty arthritic attacks and the service-
connected right great toe, and the mental health condition.  

Also, a January 2008 VA orthopedic consultation report includes 
an assessment of bilateral knee DJD; suspect also some 
fibromyalgia-like pain syndrome.  

The Board finds that this evidence weighs against the claims 
because it attributes the Veteran's altered gait and right knee 
pain to the nonservice-connected gout and psychiatry disorder.  

In December 2007, the Veteran underwent another VA examination.  
The VA examiner, when examining the foot, found 1st toe MTP 
arthritis and gout.  On examination of the knees, the VA examiner 
observed an antalgic gait.  The examiner also reviewed MRI 
findings.  The VA examiner commented that although the MRI showed 
minimal changes, suggesting early degenerative changes, there 
were no findings to correlate with the severity of the Veteran's 
symptoms.  The VA examiner's assessment was bilateral knee 
minimal degenerative changes.  With regard to the etiology of the 
disorder, the VA examiner opined that the bilateral knee disorder 
is less likely as not caused by or result of the service-
connected right toe disability.  The VA examiner explained that 
although the Veteran's bilateral knee pain was long-standing, the 
objective findings were not consistent with his severe symptoms.  
Furthermore, the VA examiner did not believe that the Veteran's 
gait abnormality, associated with the great toe, should cause an 
advanced degenerative process in the knee.  

The Board finds that the December 2007 VA examiner's opinion is 
highly probative because it consists of a clear conclusion with a 
reasoned analysis connecting the data and conclusions.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  

Most recently, the Board referred the matter to the Veterans 
Health Administration (VHA) for an expert medical opinion.  In 
August 2010, the Board received a response from a VA medical 
center Chief of Staff, who concluded after reviewing the matter 
that there is no body of objective data to support the Veteran's 
claim for a causal relationship between his chronic foot pain and 
the subsequent development of knee pain.  Accordingly, the VHA 
expert opined, it is unlikely that the Veteran's toe and foot 
problem caused his knee pain.  

Upon review, the Board finds that the August 2010 VHA expert's 
opinion is the most probative evidence of record on this issue.  
First, the VHA expert accurately described the pertinent history, 
including the favorable and unfavorable evidence.  

Moreover, the VHA expert supported his opinion with a thorough 
explanation.  The VHA expert explained that the Veteran's claim 
could not be substantiated based on the available evidence.  He 
reasoned that the Veteran's pattern of pain was not physiologic.  
Furthermore, there is no straight neural pathway between the 
great toe and the medial side of the knee joint.  Additionally, 
radiographs of the Veteran's knee reveal only minor wear changes, 
and contemporaneous treatment records show that the Veteran's 
complaints of pain were not proportionate to the objective 
findings.  The VHA expert then conceded that it is possible that 
an abnormal gait pattern, as indicated by Dr. AMG in December 
2009, could be associated with the development of knee pain.  For 
such to occur, however, a gait pattern must involve the knee 
loaded in some abnormal fashion affecting load distribution 
during the gait cycle.  The VHA expert found no records in the 
present Veteran's case showing that such had been observed by any 
examiner other than the fact that the Veteran used a cane.  Nor 
was there any evidence in the record that there were any 
structural or wear changes in the foot itself, such as increased 
callosities, that would develop in response to uneven pressure 
changes acting on it.  The VHA expert noted a sketch by one 
examiner suggesting a possible bunion deformity.  The VHA expert 
made clear, however, that this finding would not explain pain 
radiating up the calf to the knee.  Furthermore, an abnormal gait 
pattern necessary to result in impaired knee function would of 
necessity be associated with some change in the wear pattern of 
the Veteran's shoes, and no such observation was reported by any 
examiner.  

The VHA expert's August 2010 opinion is, in summary, 
unequivocally articulated.  It is based on the entire evidentiary 
record and consists of clear conclusions supported by sound 
reasoning.  Thus, the Board finds that it is most probative 
evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In conclusion, the Board finds that the record contains some 
evidence tending to support and some evidence tending to weigh 
against the Veteran's claims of service connection for a right 
knee and left knee disorder.  Overall, the more probative 
evidence, to particularly include the August 2010 VHA expert 
opinion, weighs against the claim.  

To the extent the evidence indicates that the Veteran's right and 
left knee pain are attributable to a psychiatric disorder, he is 
presently service-connected for major depressive disorder 
associated with osteomyelitis, status post arthroplasty first 
metatarsophalangeal joint of the right foot.  Therefore, this is 
more appropriately addressed in the context of the claim for an 
increased evaluation for the service-connected depressive 
disorder below.  

Because the weight of the evidence is against the claims, the 
claims of service connection for a right knee disorder and a left 
knee disorder are denied.  In reaching this conclusion the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

B.  Entitlement to an Increased Evaluation

The Veteran contends that an evaluation higher than 30 percent is 
warranted for the service-connected major depressive disorder 
associated with osteomyelitis, status post arthroplasty first 
metatarsophalangeal joint of the right foot.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. 
West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of 
Appeals for Veterans Claims (Court) distinguished appeals 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service-connected.  
Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of service 
connection, and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See id. 
at 126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial 
evaluation, the Board has considered all evidence of severity 
since the effective date for the award of service connection in 
October 2002.  The Board's adjudication of this claim accordingly 
satisfies the requirements of Hart.  

Evaluations of mental health disorders, such as the Veteran's 
service-connected depressive disorder, are assigned under the 
provisions of 38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.  Under the schedular criteria, a rating of 30 
percent is assignable for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
performing satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; mild memory loss (such as forgetting 
names, directions, recent events).  

A rating of 50 percent is assignable for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (retention of only highly-learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A rating of 70 percent is assignable for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.  

The highest available rating, 100 percent, is assignable for 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

When evaluating mental health disorders, the factors listed in 
the rating criteria are simply examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating; analysis should not be limited solely to whether a 
Veteran exhibited the symptoms listed in the rating scheme.  
Rather, the determination should be based on all of a veteran's 
symptoms affecting his level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).

For instance, the scores assigned under the Global Assessment of 
Functioning (GAF) scale are an important consideration.  See 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They 
reflect the psychological, social, and occupational functioning 
in a hypothetical continuum of mental health- illness.  GAF 
scores between 61 and 70 reflect either some mild symptoms (e.g., 
depressed mood and mild insomnia); or some difficulty in social, 
occupational or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  By 
comparison, GAF scores between 51 and 60 reflect either moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks); or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with co- 
workers), and GAF scores between 41 and 50 reflect either serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting); or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job). See Quick Reference to the Diagnostic Criteria from 
DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

In the present case, the Board finds that the service-connected 
disability picture more nearly resembles the criteria for the 
assignment of a 70 percent evaluation.  

In particular, the pertinent evidence reveals suicidal ideation 
and near-continuous depression affecting the ability to function 
independently, appropriately, and effectively.  The Veteran also 
displayed impaired impulse control (such as unprovoked 
irritability with periods of violence) and difficulty in adapting 
to stressful circumstances (including work or work like setting); 
inability to establish and maintain effective relationships.  

In particular, he presented at a VA emergency department in 
October 2002 with symptoms of acute depression.  Two days later, 
he underwent an outpatient VA psychiatry consultation.  He 
reported that he was unable to work due to right foot pain.  He 
lived with his wife, two children, and mother-in-law, and had 
suicidal ideation related to his inability to provide for his 
family.  His symptoms also involved increased depression and 
anxiety, tearfulness, and feelings of hope- and helplessness, and 
guilt.  The psychiatrist noted that the Veteran described 
experiencing a "cognitive impairment" related to his pain 
medication.  Mental status examination showed that he was alert, 
casually dressed, cooperative, and made good eye contact, but he 
was "[v]ery contained."  Speech was coherent and logical, but 
slow and precise.  Mood was very dysphoric, and affected 
constricted, tearful on occasion.  Memory and concentration were 
good; thought process linear, goal-directed.  He had passive 
suicidal ideation, but no intent or plan, and no hallucinations 
or paranoid ideations.  Insight and judgment were good.  The 
assessment was major depressive disorder (MDD).  The psychiatrist 
assigned a GAF score of 45, and prescribed the Veteran 
medication.  

Follow-up VA psychiatry notes from December 2002, January 2003, 
and April 2003, show similar symptoms.  Of note in December 2002 
and January 2003, the Veteran indicated that his symptoms were 
improved with medication, but it was reported that he was 
resistant to taking medication.  In April 2003, the Veteran 
expressly denied suicidal ideation, but he was found to be "very 
despondent." A GAF score of 55 was assigned.  Similarly, a VA 
podiatrist commented in May 2003 that the Veteran presented "in a 
deep seated depression."  

Then, during a May 2003 VA psychiatry consultation, the Veteran 
was very angry and frustrated by his pain and inability to work.  
He became very upset, crying, and almost yelling, when discussing 
his frustration.  A GAF score of 50 was assigned.  On follow-up 
in June 2003, the Veteran again endorsed suicidal ideation with a 
plan, but no intent.  He was depressed related to inability to 
provide for his family.  The psychiatrist commented that the 
Veteran presented "in a very infantilized and child like manner."  

Also, beginning in July 2003, the VA treatment records reveal 
persistent hallucinations.  The Veteran described difficulty 
sleeping due to people talking at night outside his window; he 
felt the people were running away before he could find them.  The 
examiner commented that the Veteran was "[u]nable to comprehend 
that he may be hallucinating."  The Veteran denied suicidal 
ideation, but he was evaluated for involuntary hospitalization.  
After consulting with his wife, it was determined that the 
Veteran was not a threat to himself or others.  On mental status 
examination it was found that the Veteran was not shaven, and he 
avoided eye contact.  He sometimes looked away "as though 
responding to internal stimuli."  His voice was child-like and 
constrained due to anger, but normal in rate.  Affect was 
depressed with the Veteran fighting back tears.  Thought process 
was goal-directed, but thought content was preoccupied.  The 
diagnosis was MDD with psychosis, and his depression was 
characterized as severe.

Subsequent treatment notes throughout July 2003 until August 2003 
demonstrate similar symptomatology involving hallucinations.  On 
follow-up in July 2003, the Veteran was encouraged to spend more 
time with his family.  He was admitted for inpatient treatment in 
August 2003, with symptoms such as voices telling him "he should 
drop dead and r[i]diculing him."  He felt worthless, and he 
voiced fear that he might hurt himself.  He also had difficulty 
controlling his anger, and he felt he might hurt someone.  He had 
tried to hurt himself in the past, but had no current plan.  His 
wife reported that he had become very aggressive.  During the 
August 2003 consultation, the psychiatrist found the Veteran 
poorly cooperative; he spent half an hour talking to himself.  
Auditory hallucinations were present, and thought content was 
suspicious and guarded.  The assessment was schizoaffective 
disorder; a GAF score of 40 was assigned.  On discharge, the 
Veteran denied hallucinations, suicidal ideation, intent, and 
plan.  He reported that he would start talking to his brother for 
emotional support.  A GAF score of 65 was assigned.

Then, in September 2003, the Veteran reported frustration related 
to job application rejections.  This caused an irregular 
appetite.  He was staying busy with such projects as assigning a 
value to baseball cards.  The Veteran also reported hitting the 
walls of his shed out of anger.  Mental status examination 
revealed that the Veteran had a new haircut, but was unshaven.  
He maintained eye contact, but his affect was intermittently 
tearful; speech was normal, but soft and somewhat halting at 
times.  He did not appear to be responding to internal stimuli.  
The assessment was MDD with psychosis, with continued 
improvement, including hallucinations resolving.  

Shortly thereafter, in October 2003, the Veteran reported that he 
was working part-time as a cook.  On follow-up in November 2003, 
the Veteran appeared to be "much improved" with auditory 
hallucinations resolved.  A VA administrative note indicates that 
the Veteran called the next day and reported working a new job as 
a maintenance person.  

In April 2005, he underwent a VA examination.  The VA examiner 
reviewed the pertinent history, including the records associated 
with the Veteran's August 2003 hospitalization.  The Veteran 
denied any prior suicide attempts, but he described significant 
mood disturbance, including depressed mood.  Also, he had 
significant difficulty with anhedonia, but forced himself to 
become involved with his family.  He slept only a few hours per 
night because his sleep was often disrupted by hearing things 
outside.  The VA examiner commented that the Veteran was 
describing visual and auditory hallucinations.  The Veteran 
denied suicidal ideation, but reported decreased energy and 
ability to concentrate.  The Veteran indicated that his symptoms, 
including psychotic disturbances, caused a severe impact on his 
social and occupational functioning, although he was relatively 
independent in his activities of daily living (ADLs).  He lived 
with his wife and two sons, and he had been working for 
approximately 1 1/2 years in maintenance.  He reported 
encountering problems at work, but he had a "very accommodating" 
employer.  

The VA examiner's mental status examination revealed that the 
Veteran was fully alert and oriented, casually dressed.  He was 
cooperative, but made minimal eye contact, and speech was of 
reduced volume.  Thought process was generally logical and 
coherent with no loosening of associations or flight of ideas.  
Mood was depressed; affect constricted.  He denied suicidal 
ideation and homicidal ideation.  He did not, during the 
examination, appear to be responding to internal stimuli, and he 
demonstrated no delusional constructs.  Memory was intact and 
concentration adequate.  He appeared without gross cognitive 
deficits.  

The VA examiner diagnosed MDD, and assigned a GAF score of 60.  
The impression was that the Veteran's symptoms appeared to cause 
moderate social and occupational dysfunction.  He remained 
employable at present given his employer's accommodations. 

Most recently, the Veteran underwent another VA examination in 
December 2007.  In reviewing the pertinent history, the VA 
examiner noted the Veteran's hospitalization in August 2003, 
followed by regular outpatient treatment, including daily 
medication.  The Veteran felt that his treatment was "good."  The 
VA examiner found that the Veteran's symptoms were chronic and 
severe, related to his degree of pain and loss of sleep and 
concentration.  He had low frustration tolerance and anger 
episodes.  His physical limitations prevented him from playing 
with his children, which increased his depressed mood.  Mental 
status examination revealed the Veteran to be clean and 
appropriately dressed, and cooperative, but apathetic.  He made 
poor eye contact, appeared fatigued, and had a sad outlook.  
Speech was unremarkable; affect was "bland"; mood depressed.  He 
was oriented times three, with thought process and content 
unremarkable.  The Veteran displayed no delusions; judgment 
involved ability to understand the outcome of his behavior; 
insight involved ability to understand that he had a problem.  He 
had no hallucinations or inappropriate behavior, no obsessive 
ritualistic behavior; no panic attacks, and no suicidal ideation 
or homicidal ideation.  His impulse control was "fair" with no 
episodes of violence.  He had minimal to severe problems with 
ADLs.  Memory was normal.  

The VA examiner's assessment was MDD; he assigned a GAF score of 
55.  The VA examiner summarized that the Veteran's depression was 
chronic and directly related to chronic pain, which had severely 
interfered with his functioning, including ADLs and with his 
children and wife.  His frustration tolerance remained poor with 
apathy and anhedonia.  He also had negative outlook.  His 
condition remained severe.  Based on these examination results, 
the VA examiner concluded that the Veteran did not have total 
occupational and social impairment due to his service-connected 
psychiatric signs and symptoms.  The VA examiner determined, 
however, that the Veteran had deficiencies in most areas, 
including family, work, and mood.  The VA examiner specified that 
the Veteran was unable to function with his children or in daily 
household functions; he was limited in work due to his physical 
pain and disabilities, which resulted in depressed, frustrated, 
and angry mood, and affect frequently; and frequent anhedonia, 
apathy, and depressed and anxious mood.  He also had reduced 
reliability and productivity due to psychiatric symptoms.  

The Board finds, in summary, that the Veteran's symptomatology 
throughout the period of appellate review more nearly 
approximates the assignment of a 70 percent rating.  The Board 
finds highly pertinent in this regard that the December 2007 VA 
examiner expressly endorsed the 70 percent criteria.  In making 
this determination, the December 2007 VA examiner reviewed the 
pertinent history.  The Board also finds important that the 
symptoms described by the VA at the December 2007 VA examination 
are consistent with the symptoms reported throughout the 
appellate period, which show occupational and social impairment 
with deficiencies in most areas.  Thus a 70 percent rating is 
assignable.  See 38 C.F.R. §§ 4.7, 4.130.  

The Board finds, on the other hand, that the next higher rating, 
100 percent, is not assignable.  The evidence shows some symptoms 
consistent with the 100 percent criteria.  For instance, the 
Veteran, as shown, demonstrated hallucinations.  The 
hallucinations, however, are not shown to be persistent.  Also, 
he expressed suicidal ideation, but was never found to represent 
a persistent danger of hurting self or others.  Most importantly, 
the evidence, overall, shows that his symptoms did not cause 
total occupational and social impairment.  He worked 
intermittently during the appellate period.  He informed the 
April 2005 VA examiner that he had been working for approximately 
1 1/2 years in maintenance.  Also significant, the December 2007 
VA examiner concluded that he did not have total occupational and 
social impairment due to his service-connected psychiatric signs 
and symptoms.  Finally, the record shows that he maintained a 
relationship with his family.  The December 2007 VA examiner 
found that he had reduced ability to play with his children, but 
there is no indication that he, for instance, had memory loss for 
names of close relatives.  Thus, the next higher rating, 100 
percent, is not assignable.  See 38 C.F.R. § 4.130.  

In making these determinations, the Board has also considered the 
GAF scores assigned.  The GAF scores consisted of a low of 45 in 
October 2002, followed by a GAF score of 55 in April 2003, and 50 
in May 2003.  The lowest score, 40, was assigned upon the 
Veteran's hospitalization in August 2003.  The more recent GAF 
scores assigned were 60 by the April 2005 VA examiner and 55 by 
the December 2007 VA examiner.  These scores, overall, represent 
moderate to severe symptoms and moderate to seriously impairment 
in social and occupational.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, Washington, D.C., American 
Psychiatric Association, 1995.  Accordingly, the GAF scores are 
consistent with assignment of a 70 percent evaluation.  

In conclusion, the Board finds that a 70 percent rating, but not 
higher, is warranted for the service-connected major depressive 
disorder.  "Staged ratings" are not warranted because the 
schedular criteria for 70 percent evaluation, but not higher, 
were met throughout the entire period under appellate review.  
See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted.  To the contrary, the rating criteria for mental 
health disabilities, assigned under 38 C.F.R. § 4.130, reasonably 
describe the Veteran's disability level and symptomatology, as 
shown above.  Therefore, the Board is not required to remand the 
Veteran's claim for consideration of extraschedular ratings under 
38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

 
ORDER

Service connection for gout is denied.  

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.  

An initial 70 percent rating, but not higher for the service-
connected major depressive disorder, is granted, subject to the 
regulations governing the payment of VA monetary benefits.


REMAND

In the recent case of Rice v. Shinseki, the Court of Appeals of 
Veterans Claims (CAVC) held that a claim for a TDIU is not a 
freestanding claim.  Rather, it is a claim for an increased 
rating (a total rating based on individual unemployability) for 
the underlying disability(ies).  The claim may be expressly 
raised (e.g., by filing a VA Form 21-8940) or "reasonably raised 
by the record," and the claim may be filed as a component of the 
initial claim or as a claim for an increase rating for a service-
connected disability.  If a veteran asserts entitlement to a TDIU 
during the appeal of the initial evaluation assigned, such as in 
the present case, the issue is part of the underlying claim for 
an increased initial evaluation.  22 Vet. App. 447 (2009).  

In light of the CAVC's decision in Rice, the Board finds that the 
Veteran has raised the issue of entitlement to a TDIU as part of 
his claim for a higher initial rating for the service-connected 
PTSD.  This issue, however, has not be developed or adjudicated 
by the RO.  Accordingly, the matter must be remanded.  See Tyrues 
v. Shinseki, 23 Vet. App. 166 (2009)(the Board may properly 
divide distinct theories of a claim and adjudicate the different 
aspects of the claim separately).  

Accordingly, the issue is REMANDED for the following action:

1.  The RO should undertake all necessary 
development on the claim for a TDIU.  This 
should include obtaining all pertinent 
records and scheduling the Veteran for a VA 
examination to ascertain whether the service-
connected disabilities alone preclude him 
from performing all forms of substantially 
gainful employment, as warranted by the 
claims file.

2.  After completing all necessary 
development, the RO should adjudicate the 
TDIU claim in light of all pertinent evidence 
of record and legal authority.  Furthermore, 
the RO should determine whether the matter 
should be referred to the Undersecretary for 
Benefits or to the Director of Compensation 
and Pension Services for extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1). 
 
If any benefit sought on appeal remains 
denied, the RO should furnish to the Veteran 
and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


